Citation Nr: 0407691	
Decision Date: 03/24/04    Archive Date: 04/01/04

DOCKET NO.  03-36 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for residuals of asbestos 
exposure. 


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel



INTRODUCTION

The veteran had active service from June 1955 to June 1958. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO).  


FINDING OF FACT

The veteran is shown to have pleural plaques that are 
etiologically related to exposure to asbestos during active 
service. 


CONCLUSION OF LAW

Residuals of asbestos exposure characterized as pleural 
plaques were incurred during active service.  38 U.S.C.A. 
§§ 1131, 5103, 5103A, and 5107 (West 2002); 38 C.F.R. §§ 
3.303 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Veterans Claims Assistance Act

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, 5107].  The VCAA eliminated the 
former statutory requirement that claims be well-grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 2002).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.   See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2003).

The veteran's claim was filed in August 2002 and the VCAA is 
accordingly applicable. 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

The veteran was informed in an April 2003 letter and rating 
decision of the evidence needed to substantiate his claim, 
and he was provided an opportunity to submit such evidence.  
Moreover, in an October 2003 statement of the case, the RO 
notified the veteran of regulations pertinent to service 
connection claims, informed him of the reasons why his claim 
had been denied, and provided him additional opportunities to 
present evidence and argument in support of his claim.  

In a September 2002 letter, prior to the initial adjudication 
of his claim, the veteran was informed of VA's duty to obtain 
evidence on his behalf.  The veteran was notified that VA 
would obtain all relevant service medical records, VA medical 
records, and reports of examinations or treatment at non-VA 
facilities authorized by VA.  In addition, VA would request 
other relevant records held by any Federal agency or 
department.  In turn, the veteran was informed of his duty to 
provide VA with enough information to identify and locate 
other existing records, i.e., names of persons, agencies, or 
companies that hold relevant medical records, addresses of 
these individuals, and the dates that such treatment was 
received. 

The VCAA provides that VA shall make reasonable efforts to 
assist in obtaining evidence necessary to substantiate a 
claim for VA benefits, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  The veteran's service medical records have been 
received, as have private treatment reports.  In addition, 
the veteran was provided with a VA examination in March 2003.  

The Board thus finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of 
this case, additional efforts to assist the veteran in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the veteran at every stage of this case.  

B.  Legal analysis

The Board has reviewed all the evidence of record, including 
but not limited to the veteran's contentions; service medical 
records; private treatment reports; and a VA examination 
report.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, it is 
not required to discuss each and every piece of evidence in a 
case.  The relevant evidence including that submitted by the 
veteran will be summarized where appropriate.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran has a disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a preexisting injury 
or disease contracted in the line of duty, in active 
military, naval, or air service.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2003).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  See 38 U.S.C.A. § 1113(b) (West 2002); 
38 C.F.R. § 3.303(d) (2003); Cosman v. Principi, 3 Vet. App. 
503, 505 (1992).

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  A determination as to whether these requirements are 
met is based on an analysis of all the evidence of record and 
the evaluation of its credibility and probative value.  See 
Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

The Board notes that there is no statute specifically dealing 
with asbestos and service connection for asbestos-related 
diseases, nor has the Secretary of Veterans Affairs 
(Secretary) promulgated any specific regulations.  However, 
in 1988, VA issued a circular on asbestos-related diseases 
that provided guidelines for considering asbestos 
compensation claims.  See Department of Veterans Benefits, 
Veterans' Administration, DVB Circular 21-88-8, Asbestos-
Related Diseases (May 11, 1988).  The information and 
instructions contained in the DVB Circular have since been 
included in VA Adjudication Procedure Manual, M21-1, part VI, 
para. 7.21 (January 31, 1997) (hereinafter "M21-1").  Also, 
an opinion by VA's Office of General Counsel discussed the 
development of asbestos claims. VAOPGCPREC 4-00.

VA has acknowledged that a relationship exists between 
asbestos exposure and the development of certain diseases, 
which may occur 10 to 45 years after exposure.  M21-1, Part 
VI, 7.21(b)(2), p. 7-IV-3 (January 31, 1997).  In particular, 
VA recognizes that inhalation of asbestos fibers can produce 
fibrosis and tumors and that the most common disease is 
interstitial pulmonary fibrosis (asbestosis).  However, 
asbestos fibers may also produce pleural effusions and 
fibrosis, pleural plaques, mesotheliomas of pleura and 
peritoneum, lung cancer, and cancers of the gastrointestinal 
tract.  The Manual provides further, that VA is to rate 
asbestosis under diagnostic code 6833 and pleural effusions 
and fibrosis, and pleural plaques analogous to asbestosis; 
cancers are to be rated under the diagnostic code for the 
appropriate body system; mesothelioma of pleura are rated 
analogous to diagnostic code 6819 and mesothelioma of 
peritoneum analogous to diagnostic code 7343.  The Board does 
note, however, the General Counsel of VA has found that the 
provisions of paragraph 7.21(d)(2) regarding rating asbestos 
related diseases is to a significant extent obsolete and in 
conflict with the rating schedule in that the rating schedule 
now contains rating codes and rating criteria for certain of 
the conditions for which paragraph 7.21(d)(2) specifies 
analogous conditions; however, the General Counsel also notes 
that paragraph 7.21(d)(2) should not be treated as binding 
where a rating more favorable to the claimant would be 
obtained by references to current rating criteria for a 
particular disease in VA's rating schedule.  See Veterans 
Benefits Administration Manual M21-1, part VI, paras. 
7.21(a)(1); 7.21(d)(2); VAOPGCPREC 4-00.  When considering VA 
compensation claims, rating boards have the responsibility of 
ascertaining whether or not military records demonstrate 
evidence of asbestos exposure in service and to assure that 
development is accomplished to ascertain whether or not there 
is pre-service and/or post-service evidence of occupational 
or other asbestos exposure.  A determination must then be 
made as to the relationship between asbestos exposure and the 
claimed diseases, keeping in mind the latency and exposure 
information noted above.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2003).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein (holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence).  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

As noted above, in order for service connection to be 
granted, a current disability; an in-service disease or 
injury; and a medical nexus opinion must be established.  See 
Hickson, supra.

The veteran's service medical records include a June 1958 
chest X-ray which was described as "within normal limits," 
and a June 1958 separation examination report which indicated 
that the veteran's lungs and chest were normal.  However, at 
the time of a March 1960 annual certification examination, 
the veteran reported that he either had at that time or a 
history of shortness of breath and pain or pressure in the 
chest.  Service personnel records reflect that the veteran 
worked as a Class "A" Boilerman and that he served aboard 
the USS Haas and the USS Cony.  He has reported that he spent 
about 2 to 2 1/2 years as a boilerman performing repair, 
maintenance, and operation activities of the boilers aboard 
both ships.  He attributes his inservice asbestos exposure to 
this work as asbestos was purportedly utilized for boiler 
insulation.  He has stated that while in the Navy there was 
no use of masks or respiratory protection.  The veteran has 
also reported that after leaving the Navy, he was employed as 
a boilermaker, inspector and supervisor for one company from 
1959 to 1998 and that his asbestos exposure varied from job 
to job.  He also reported that he utilized no personal 
protective equipment until approximately the mid-1980's.  

In treatment records dated in June and July 1997, J.E.T., 
M.D., opined that the veteran may suffer from asbestosis.  
Laboratory reports reflected that the veteran had essentially 
normal pulmonary function, expiratory flow rates, lung 
volumes, and diffusion capacity.  In August 1997, Dr. T. 
stated that the veteran had exposure to asbestos for many 
years and probably had an "asbestos related disease."  

At his March 2003 VA examination, the veteran complained of 
shortness of breath with a productive cough.  He denied 
having exposure to asbestos prior to active service.  
Following a physical examination, the examiner diagnosed the 
veteran with non-calcified pleural plaques consistent with 
asbestos exposure.  However, he asserted that there was no 
evidence of asbestosis and stated that no definite 
parenchymal disease could be identified.  The examiner 
commented that the veteran's pleural plaques were as likely 
as not related to asbestos exposure during active service 
although he indicated that the pleural plaques did not 
constitute illness.  

The Board has carefully reviewed the evidence and statements 
made in support of the veteran's claim and finds that the 
evidence supports the veteran's claim and service connection 
is therefore granted. 

As noted above, asbestos fibers may produce pleural effusions 
and fibrosis, pleural plaques, mesotheliomas of the pleura 
and peritoneum, lung cancer, and cancers of the 
gastrointestinal tract.  See M21-1, part VI, para. 7.21(a)(1) 
(emphasis added).

Service medical records indicate that the veteran worked as a 
Class "A" Boilerman in the Navy and he asserted that he had 
no prior exposure to asbestos.  Following service, Dr. T. 
stated that the veteran had been exposed to asbestos for many 
years and probably had an "asbestos related disease."  In 
March 2003, confirming the diagnosis offered by Dr. T., the 
VA examiner opined that while the veteran showed no evidence 
of asbestosis, he did suffer from pleural plaques that were 
"consistent with asbestos exposure."  Although this 
examiner indicated that pleural plaques in and of themselves 
did not constitute illness, the Board notes that these are 
ascertainable residuals of the asbestos exposure which the 
very same examiner indicated likely occurred during the 
veteran's active military service.  Although the VA examiner 
was unable to discern any parenchymal disease or actual 
illness at the time of the examination, the evidence of 
pleural plaques clearly denotes some alteration in the 
structure of the lungs which the examiner did attribute to 
the veteran's exposure to asbestos while in the Navy.  
Pleural plaques are defined as fibrous thickening of the 
parietal pleura, characteristically caused by inhalation 
exposure to asbestos.  See Stedman's Medical Dictionary 1375 
(26th ed. 1995).  As noted by the General Counsel of VA, 
"...the asbestos-related diseases referenced in paragraph 7.21 
of VBA Manual M21-1, Part VI, such as asbestosis, pleural 
effusions and fibrosis, pleural plaques, and mesothelioma of 
pleura or peritoneum, must first be medically diagnosed and 
then shown to be medically related to inservice exposure to 
asbestos."  VAOPGCPREC 4-00, para. 22.  [Emphasis added].  
While the General Counsel's discussion was in the context of 
evidence necessary to establish a well-grounded claim - a 
concept no longer of any legal significance, the Board finds 
the discussion supportive of the Board's decision this date.  
The Board finds that there are ascertainable residuals of the 
veteran's exposure to asbestos in service, regardless of 
whether such residuals result in actual "illness" at 
present, and that there is medical nexus evidence linking 
such residuals to the veteran's exposure to asbestos in 
service.  Thus, the Board must conclude that the veteran 
developed pleural plaques as a result of his asbestos 
exposure during active service, and that service connection 
therefore is in order.  

In summary, for the reasons and bases expressed above the 
Board concludes that the evidence supports the veteran's 
claim of entitlement to service connection.  The benefit 
sought on appeal is accordingly granted.


ORDER

Service connection for residuals of asbestos exposure 
characterized as pleural plaques is granted. 



	                        
____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



